Title: Feb. 12.
From: Adams, John
To: 


       My Mind has been in such a State, since the Appearance of Mr. Deanes Address to the People, as it never was before. I confess it appeared to me like a Dissolution of the Constitution. It should be remembered that it first appeared from London in the English Papers—then in the Courier De L’Europe—and We had not received the Proceedings of Congress upon it. A few days after, Dr. Franklin received from Nantes, some Philadelphia Papers, in which were the Pieces signed Senex and Common Sense, and the Account of the Election of the New President Mr. Jay. When it was known that Congress had not censured Mr. Deane, for appealing to the People, it was looked upon as the most dangerous Proof that had ever appeared, of the Weakness of Government, and it was thought that the Confederation was wholly lost by some. I confess it appeared terrible to me indeed. It appeared to me that it would wholly loose us the Confidence of the French Court. I did not see how they could ever trust any of Us again—that it would have the worst Effects upon Spain, Holland and in England, besides endangering a civil War in America. In the Agony of my Heart, I expressed myself to one Gentleman Dr. Bancroft, with perhaps too much warmth.
       But this Day, Dr. Winship arrived here, from Brest, and soon afterwards, the Aid du Camp of Le Marquis de Fayette, with Dispatches, from Congress, by which it appears that Dr. Franklin is sole Plenipotentiary, and of Consequence that I am displaced.
       The greatest Relief to my Mind, that I have ever found since the Appearance of the Address. Now Business may be done by Dr. Franklin alone. Before it seemed as if nothing could be done.
      